Title: From Thomas Jefferson to Jacob Hollingsworth, 21 November 1793
From: Jefferson, Thomas
To: Hollingsworth, Jacob



Sir
Germantown near Philadelphia Nov. 21. 1793.

When I passed your house last, you told me you thought there would be to be bought there red clover seed, fresh and cheap. I take the liberty to inclose you a twenty dollar bill and to beg the favor of you to lay it out for me in as much fresh clover seed as it will buy, and to give the seed in charge to the overseer whom you shall be so good as to employ for me, to be carried on with him.Not having yet heard from you on that subject I am apprehensive you have found more difficulty than you expected. Lest the terms should have escaped your memory, I was to give Saml. Biddle 120. dollars a year, and 5. or 600. lb of fresh pork. When he arrived there, as it had been too far to carry heavy things and to save him the expence of buying, I had made for him a half a dozen chairs, table, bedstead and such other things as my own workmen could make. He carried his own bedding and small conveniencies.This is sufficient to serve as a guide with the person now to be employed. I am with esteem Sir Your most obedt. servt

Th: Jefferson

